SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) August 29, 2007 MRU Holdings, Inc. (Exact Name of Registrant as Specified in itsCharter) Delaware (State or Other Jurisdiction of Incorporation) 001-33073 33-0954381 (Commission File Number) (I.R.S. Employer Identification No.) 590 Madison Avenue, 13th Floor New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) (212) 398-1780 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On August 29, 2007, MRU Holdings, Inc. (the “Company”) issued a press release announcing that the Company intends to present at two investor conferences in New York City in September 2007.A copy of the press release is attached to this Current Report on Form 8-K (this “Current Report”) as Exhibit 99.1 and is incorporated by reference herein. The information in this Current Report, including the exhibit attached hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such section. The information in this Current Report, including the exhibit, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation by reference language in any such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 99.1 Press release dated August 29, 2007. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MRU HOLDINGS, INC. August 29, 2007 By: /s/Yariv Katz Name: Yariv Katz Title: Vice President and General Counsel 2
